--------------------------------------------------------------------------------

Exhibit 10.2

[FORM OF]
Original Issue Date:
November 30, 2007
Original Principal Amount:
$5,000,000.00
Note Number:
______



SECURED PROMISSORY NOTE


FOR VALUE RECEIVED,RICK’S CABARET INTERNATIONAL, INC., a Texas corporation,
having its principal place of business at 10959 Cutten Road, Houston, Texas
77066 (the “Company” or the “Maker”) promises to pay to the order of [NAME], a
resident of Florida, or his registered assigns (the “Holder”), the principal sum
of FIVE MILLION AND NO/100 DOLLARS (US$5,000,000.00) (the “Original Principal
Amount”) on the three (3) year anniversary of the Original Issue Date hereof,
being November 30, 2010, or such earlier date as this Secured Promissory Note
(the “Note”) is required or permitted to be repaid as provided hereunder,
whether by acceleration or otherwise (such three (3) year anniversary date,
the“Maturity Date”), and to pay interest (computed on a “simple interest” basis
and on the basis of a 365/366 day year) on the unpaid principal balance of this
Note, from and after the date hereof until maturity, at the rate of fourteen
percent (14%) per annum.


This Note is one of a series of duly authorized and issued notes (each a “Note”
or collectively the “Notes”) of the Company, designated as its Secured
Promissory Notes Due November 30, 2010, in an aggregate principal face amount
for all Notes of this series of Ten Million and no/100 United States Dollars
(US$10,000,000.00).


This Note is being given to the Holder by Maker in partial payment of the
purchase price set forth in that certain Stock Purchase Agreement dated November
30, 2007 by and among Miami Gardens Square One, Inc., a Florida corporation
(“MGSO”), Stellar Management Corporation, a Florida corporation (“Stellar”),
Holder, Richard Stanton (“Stanton”) and Maker (the “Purchase Agreement”).


This Note is secured by the Collateral described herein and is subject to the
following additional provisions:


1.
Terms of this Note.

 
1.1           Principal and Interest Payments.  Interest shall be due and
payable, in arrears, in thirty five (35) equal monthly installments of
Fifty-eight Thousand Three Hundred Thirty-Three Dollars and 33/100 ($58,333.33),
on the last day of each month, beginning December 31, 2007 and continuing
through October 31, 2010.  The principal amount of this Note shall be payable in
one lump sum payment, along with any accrued and unpaid interest due thereon, on
the Maturity Date.


1.2           Payments.  All payments on or in respect of this Note shall be
made to Holder at 150 NW 183rd Street, Suite 200, Miami Gardens, Florida 33169,
or, at such address as Holder may designate to Maker in writing pursuant to the
provisions of this Note.
 
1.3           Collateral; Pledge and Security Agreement.  This Note is secured
by the collateral described in that certain Pledge and Security Agreement of
even date herewith by and among the Maker and the Holder (the “Pledge and
Security Agreement”) and is subject to all of the agreements, terms and
conditions contained therein, all of which are incorporated herein by this
reference.


--------------------------------------------------------------------------------



1.4           Conformance with Laws.  Notwithstanding any other term of this
Note to the contrary, it is the intention of the Maker and the Holder to conform
strictly to any applicable usury laws.  Accordingly, if the Holder contracts
for, charges or receives any consideration that constitutes interest in excess
of the maximum rate permitted by applicable law (the “MaximumRate”), then such
excess will be canceled automatically and if previously paid will, at the
Holder’s option, be applied to the outstanding principal amount under this Note
or refunded to the Maker.  In determining whether any interest exceeds the
Maximum Rate, such interest will, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread in equal parts throughout the term of
this Note.  All agreements made in this Note are expressly limited so that in no
event whatsoever, whether by reason of advancement of the proceeds of this Note,
acceleration of maturity of the unpaid balance of this Note or otherwise, will
the amount paid or agreed to be paid to the Holder for the use of the money
advanced or to be advanced under this Note exceed an amount calculated at the
Maximum Rate.  If any circumstances whatsoever, including the fulfillment of any
provision of this Note or any other agreement or instrument now or hereafter
evidencing, securing or in any way relating to the indebtedness evidenced by
this Note, will involve the payment of interest in excess of an amount
calculated at the Maximum Rate, then, ipso facto, the obligation to pay interest
under this Note will be reduced to such amount.  This Section 1.5 will control
every other provision in any and all other agreements and instruments existing
or hereafter arising between the Maker and the Holder with respect to the
indebtedness evidenced by this Note.
 
1.5           Prepayment.  This Note may not be prepaid in whole or in part
during the twelve (12) months after the Original Issue Date without the prior
written consent of the Holder.  Thereafter, this Note may be prepaid in whole or
in part without the prior consent of the Holder, provided that (i) any
prepayment by the Maker from December 1, 2008 through November 30, 2009 shall be
paid at a rate of 110% of the Original Principal Amount and (ii) any prepayment
by the Maker after November 30, 2009 may be prepaid without penalty at a rate of
100% of the Original Principal Amount.
 
1.6           Waivers.  Except as otherwise provided in this Note, Maker waives
presentment, demand, protest and notice of every kind whatsoever.  The failure
of the Holder to exercise any of his rights under this Note in any particular
instance will not constitute a waiver of the same or of any other right in that
or any subsequent instance.
 
2.           Events of Default and Remedies.
 
2.1           DEFAULT.  Each of the following constitutes an event of default
(“Event of Default”) under this Note:


 
(a)
Maker fails to make any principal or interest payment when due under this Note;



 
(b)
Any representation or warranty made or deemed made by Maker in this Note or in
any certificate, report, notice, or statement furnished at any time in
connection with this Note is false or misleading in any material respect on the
date when made or deemed to have been made;


Secured Promissory Note - Page 2

--------------------------------------------------------------------------------



 
(c)
Maker shall fail to perform, observe, or comply with any covenant, agreement or
term contained in this Note and such failure continues, without cure, for twenty
(20) business days after written notice to Maker;



 
(d)
Maker, MGSO or Stellar (or any of same) shall commence a voluntary proceeding
seeking liquidation, reorga­nization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian, or other similar official of it or a substantial part of its property
or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it or shall make a general assignment for the benefit of
creditors or shall take any corporate action to authorize any of the foregoing;
or



 
(e)
An involuntary proceeding shall be commenced against Maker, MGSO or Stellar
seeking liquidation, reorganization, or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodi­an
or other similar official of it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of
sixty (60) days after commencement.



2.2           Default Interest.  Maker agrees that if Maker shall default in the
payment of any payment required hereunder, whether payment of principal or
interest, the Maker promises to pay, on demand, interest on any such unpaid
amounts, from the date the payment is due to the date of actual payment, at the
rate (the “Default Rate”) of the lesser of (i) 18% per annum; and (ii) the
maximum nonusurious rate permitted by applicable law.
 
2.3           Remedies.  In case any one or more of the Events of Default
specified in Section 2.1 has occurred, Holder will have the right to accelerate
payment of the entire principal of, and all interest accrued on, this Note, and,
upon such acceleration, this Note will thereupon become due and payable, without
any presentment, demand, protest or other notice of any kind, all of which are
expressly waived, and the Maker will forthwith pay to the Holder the entire
outstanding principal of, and interest accrued on, this Note.  Additionally,
Holder shall have all of the rights and remedies available to Holder pursuant to
the Pledge and Security Agreement.
 
2.4           Attorney’s Fees; Expenses.  Holder may hire an attorney to help
collect this Note if Maker does not pay, and Maker will pay Holder’s reasonable
attorneys’ fees.  Maker also will pay Holder all other amounts Holder actually
incurs as court costs, lawful fees for filing, recording, releasing to any
public office any instrument securing this Note; the reasonable cost actually
expended for repossessing, storing, preparing for sale, and selling any
security.


2.5           Cure Provisions.


 
(a)
In the event of a default in payment as set forth in Section 2.1(a), such
default may be cured if Maker cures the default within ten (10) days after the
due date of any such payment.


Secured Promissory Note - Page 3

--------------------------------------------------------------------------------



 
(b)
If any default, other than a default in payment is curable, it may be cured if
Maker, after receiving written notice from Holder demanding cure of such
default:  (i) cures the default within twenty (20) business days; or (ii) if the
cure requires more than twenty (20) business days, immediately initiates steps
which Holder deems in Holder’s discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical.



3.           Miscellaneous.


3.1           Jurisdiction.  Any action or proceeding seeking to enforce any
provision of this Note must be brought in any of the courts of the State of
Florida sitting in Dade County, or, if it has or can acquire jurisdiction, in
the United States District Court in Florida, sitting in Dade County, and each of
the Maker and the Holder consents to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue in such courts.  If the Holder commences any
action or proceeding seeking to enforce any provision of this Note in any other
jurisdiction, then the Maker will be entitled to have such action or proceeding
transferred to one of the jurisdictions described above, or, if such transfer
may not be accomplished under applicable law, then to have such action or
proceeding dismissed without prejudice.
 
3.2           Amendment and Waiver.  This Note may be amended, and the
observance of any term of this Note may be waived or consented to, with and only
with the written consent of the Maker and the Holder.


3.3           Waiver.  Any waiver or failure to insist upon strict compliance
with any obligation, covenant, agreement or condition of this Note will not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.  Any waiver of any provision of this Note shall be made pursuant to the
provisions of Section 3.2.
 
3.4           Notices.  Any notice, consent, or other communication required or
permitted to be given under this Note to the Maker or the Holder shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid,
or nationally recognized overnight air courier guaranteeing next day delivery as
follows:


(a)
if to Holder:
150 NW 183rd Street, Suite 200
   
Miami Gardens, Florida  33169
     
(b)
If to Maker:
Rick’s Cabaret International, Inc.
   
Attn:  Eric Langan, President/CEO
   
10959 Cutten Road
   
Houston, Texas  77066
       
with a copy to:
Robert D. Axelrod
   
Axelrod, Smith & Kirshbaum
   
5300 Memorial Drive, Suite 700
   
Houston, Texas  77007

 
Secured Promissory Note - Page 4

--------------------------------------------------------------------------------



Any such notice, consent, or other communication shall be deemed to have been
duly given:  at the time delivered by hand, if personally delivered; three days
after being deposited in the mail, postage prepaid, sent certified mail, return
receipt requested, if mailed; and the next day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.  If a
notice or communication is mailed in the manner provided above within the time
prescribed, it is duly given, whether or not the addressee receives it.


3.5           Governing Law.  This Note will be governed by the laws of the
State of Florida without regard to the conflicts of law principles of any
jurisdiction.
 
3.6           Entire Agreement.  This Note, the Purchase Agreement and the
Pledge and Security Agreement constitute the entire agreement of the Maker and
the Holder with respect to the subject matter contained in this Note and
supersede all prior agreements and undertakings between the Maker and the Holder
with respect to the transactions contemplated hereby.  There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly provided for in this Note.
 
3.7           Severability.  If any term, provision, covenant, agreement or
restriction of this Note is held by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants, agreements and restrictions of this Note will continue in full force
and effect and will in no way be affected, impaired or invalidated.
 

 
MAKER:
       
Rick’s Cabaret International, Inc.,
 
a Texas Corporation
             
By:
 
   
Eric Langan, President

 
 
Secured Promissory Note - Page 5

--------------------------------------------------------------------------------